     Case 3:20-cv-08146-DLR-CDB Document 18 Filed 11/17/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Tremayne Nez, Marcella Nez,                      No. CV 20-08146 PCT DLR (CDB)
10                           Plaintiffs,               ORDER
11    v.
12    City of Flagstaff, et al.,
13                           Defendants.
14
15          IT IS ORDERED that the stipulated motion at ECF No. 17 is granted.
16   Accordingly, Plaintiffs shall have until December 14, 2020 to file a response to the motion
17   to dismiss at ECF No. 16.
18          Dated this 17th day of November, 2020.
19
20
21
22
23
24
25
26
27
28
